Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces 2007 year end results and reserves information TSX: ERF.UN NYSE: ERF CALGARY, Feb. 28 /CNW/ - Enerplus Resources Fund ("Enerplus") is pleased to announce our financial and operating results for the year ended December 31, 2007. << STRATEGIC EXECUTION: - On February 13, 2008 we acquired Focus Energy Trust creating an entity with a combined market capitalization of approximately $7.6 billion and production of approximately 100,000 BOE/day - In the second quarter of 2007, we completed the acquisition of an operated oil sands steam assisted gravity drainage ("SAGD") project with production potential of 30,000 to 40,000 bbls/day of bitumen through the purchase of a 100% working interest in the Kirby lease for a total purchase price of $203.1 million - We expanded our U.S. asset base through the acquisition of a gross overriding royalty interest in the Jonah natural gas field in Wyoming for total consideration of approximately $61.0 million in January 2007 - We maintained a strong balance sheet with a net debt to trailing 12 month cash flow ratio of 0.8x at December 31, 2007 to support further potential acquisitions and growth FINANCIAL HIGHLIGHTS: - Cash flow totaled $868.5 million during 2007, essentially flat over 2006 - Cash distributions payable to unitholders remained constant at $0.42 per trust unit for the past 28 months resulting in annual cash distributions paid of $5.04 per trust unit - Our payout ratio increased slightly to 74% from 71% - On April 10, 2007 we completed an equity offering of 4.25 million trust units in conjunction with the Kirby acquisition raising gross proceeds of $210.6 million - Subsequent to year-end, we increased our bank credit facility from $1.0 billion to $1.4 billion in conjunction with the Focus transaction OPERATIONAL HIGHLIGHTS: - Daily production averaged 82,319 BOE/day essentially on target with our third quarter guidance of 82,500 BOE/day - Development capital spending was $387.2 million - We drilled 252 net wells with a 99% success rate - Operating costs were $9.12/BOE for 2007, slightly below our third quarter guidance of $9.20/BOE - General and administrative ("G&A") expenses were $2.26/BOE, 6% lower than our guidance of $2.40/BOE RESERVES: - We replaced 90% of 2007 production through reserve additions from development capital spending and acquisitions on a proved plus probable basis - Proved plus probable reserves decreased slightly by 1% to 440.2 MMBOE and proved reserves decreased 3% to 289.9 MMBOE - Proved plus probable finding and development costs ("F&D") on our conventional oil and gas activities were $19.97/BOE for the year and when we include our oil sands activities, F&D costs were $20.33/BOE (both measures include future development capital) - Proved plus probable finding, development and acquisition ("FD&A") costs on our conventional oil and gas activities were $19.79/BOE for the year and when we include our oil sands activities, FD&A costs were $27.69/BOE, primarily as a result of the Kirby acquisition which has no reserves assigned to it at this time - 3 year FD&A costs were $19.57/BOE on our conventional assets and $20.69/BOE including oil sands - We added 6.8 million barrels of proved plus probable reserves relating to our Joslyn SAGD project - Our reserve Life Index ("RLI") continues to be one of the longest in the sector at 14.8 years on a proved plus probable basis and 10.3 years on a proved basis >> SELECTED FINANCIAL AND OPERATING HIGHLIGHTS Readers are referred to "Information Regarding Disclosure in this News Release and Oil and Gas Reserves, Resources and Operational Information" and "Notice to U.S. Readers" at the end of this news release for information regarding the presentation of the financial and operational information in this news release. << FINANCIAL HIGHLIGHTS For the years ended December 31, 2007 2006 Financial (000's) Cash Flow from Operating Activities $ 868,548 $ 863,696 Cash Distributions to Unitholders(1) 646,835 614,340 Cash Withheld for Acquisitions and Capital Expenditures 221,713 249,356 Net Income 339,691 544,782 Debt Outstanding (net of cash) 724,975 679,650 Development Capital Spending 387,165 491,226 Acquisitions 274,244 51,313 Divestments 9,572 21,127 Financial per Unit(2) Cash Flow from Operating Activities $ 6.80 $ 7.10 Cash Distributions to Unitholders(1) 5.07 5.05 Cash Withheld for Acquisitions and Capital Expenditures 1.73 2.05 Net Income 2.66 4.48 Payout Ratio(3) 74% 71% Selected Financial Results per BOE(4) Oil & Gas Sales(5) $ 50.48 $ 50.23 Royalties (9.49) (9.47) Financial Contracts 0.45 (1.10) Operating Costs (9.11) (8.02) General and Administrative (1.98) (1.71) Interest and Foreign Exchange (1.43) (0.93) Taxes (0.77) (0.59) Restoration and Abandonment (0.54) (0.37) Cash Flow from Operating Activities before changes in non-cash operating working capital $ 27.61 $ 28.04 Weighted Average Number of Trust Units Outstanding (thousands) 127,691 121,588 Debt/Trailing 12 Month Cash Flow Ratio 0.8x 0.8x OPERATING HIGHLIGHTS For the years ended December 31, 2007 2006 Average Daily Production Natural gas (Mcf/day) 262,254 270,972 Crude oil (bbls/day) 34,506 36,134 NGLs (bbls/day) 4,104 4,483 Total (BOE/day) 82,319 85,779 % Natural gas 53% 53% Average Selling Price(5) Natural gas (per Mcf) $ 6.45 $ 6.81 Crude oil (per bbl) $ 65.11 $ 61.80 NGLs (per bbl) $ 51.35 $ 50.90 Per BOE $ 50.48 $ 50.23 US$ exchange rate 0.93 0.88 Net Wells drilled 252 361 Success Rate 99% 99% Proved Reserves (MMBOE)(6) 289.9 299.8 Probable Reserves (MMBOE)(6) 150.3 143.5 Total Proved plus Probable Reserves (MMBOE)(6) 440.2 443.3 Conventional Finding & Development Cost/BOE(7) $ 19.97 $ 27.48 Conventional Finding, Development & Acquisition Cost/BOE(7) $ 19.79 $ 25.41 Total Finding & Development Cost/BOE including oil sands(7) $ 20.33 $ 22.87 Total Finding, Development & Acquisition Cost/BOE including oil sands(7) $ 27.69 $ 23.19 Recycle Ratio (conventional)(7) 1.6x 1.2x Proved Reserve Life Index (years)(8) 10.3 10.1 Proved plus Probable Reserve Life Index (years)(8) 14.8 14.0 (1) Calculated based on distributions paid or payable. Cash distributions to unitholders per unit will not correspond to actual distributions of $5.04 per trust unit as a result of using the annual weighted average trust units outstanding. (2) Based on annual weighted average trust units outstanding. (3) Calculated as Cash Distributions to Unitholders divided by Cash Flow from Operating Activities. (4) Non-cash amounts have been excluded. (5) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6) Reserve figures are calculated based upon company interest reserves using forecast prices and costs. (7) Based upon proved plus probable company interest reserves including future development capital. For additional details and information see "Finding and Development Costs ("F&D")" and "Finding, Development and Acquisition Costs ("FD&A")" and "Recycle Ratio" in this news release. (8) Based upon year-end company interest reserves and the following year's estimated production contained in the independent reserve reports. Trust Unit Trading Information TSX - ERF.un NYSE - ERF ($CDN) ($US) High $ 53.70 $ 50.75 Low $ 38.00 $ 38.06 Close $ 39.87 $ 40.05 Volume (000's) 96,898 54,192 >> COMPLETION OF STRATEGIC ACQUISITION OF FOCUS ENERGY TRUST On February 13, 2008, Enerplus completed the acquisition of Focus Energy Trust ("Focus") resulting in improved asset quality, organizational strength and efficiency and financial position for the combined entity going forward.
